Order entered October 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01044-CV

                CHANDLER MANAGEMENT CORPORATION, Appellant

                                                 V.

          FIRST SPECIALTY INSURANCE CORPORATION, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. Dc-12-06968

                                             ORDER
       We GRANT appellant’s October 8, 2013 unopposed second motion for an extension of

time to file a brief. Appellant shall file its brief on or before October 18, 2013.


                                                        /s/    ADA BROWN
                                                               JUSTICE